Citation Nr: 0706278	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
right knee disability. 

2.  Entitlement to service connection for right knee 
disability (also claimed as arthritis and right leg pain and 
weakness).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1952 to 
September 1956.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in July 2005, and a 
substantive appeal was received in August 2005.  A Board 
video conference hearing was held in August 2006.  The 
hearing transcript reflects that the Board held the record 
open for 60 days so that additional evidence could be 
submitted.  The veteran submitted additional evidence in 
August 2006 along with a waiver of RO consideration of such 
evidence. 

In his August 2006 hearing testimony, the veteran raised a 
claim for entitlement to service connection for disability of 
the left lower extremity.  Thus, this issue is referred back 
to the RO for appropriate action.

The issue of entitlement to service connection for right knee 
disability (also claimed as arthritis and right leg pain and 
weakness) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1962, the Board denied entitlement to service 
connection for disability of the knees, and the veteran did 
not file an appeal.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for right 
knee disability has been received since the November 1962 
Board decision. 


CONCLUSIONS OF LAW

1.  The November 1962 Board decision, which denied service 
connection for disability of the knees, is final.  38 
U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the 
November 1962 Board decision denying service connection for 
disability of the knees; and thus, the claim for right knee 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of service connection for disability of the knees 
was denied by the Board in a November 1962 decision because 
the veteran did not have a current disability of the knees.  
The veteran was informed of the November 1962 decision, and 
he did not file an appeal.  Under the circumstances, the 
Board finds that the November 1962 decision became final.  38 
U.S.C.A. § 7104.

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in November 2001.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

Since the November 1962 decision, additional evidence has 
become part of the record, including VA treatment records, 
private treatment records, a January 1999 VA fee-based 
comprehensive general medical examination and an August 2006 
private opinion.  Significantly, the additional medical 
evidence showed that the veteran does currently suffer from a 
right knee disability and the August 2006 private opinion 
provides an etiological opinion with respect to the veteran's 
right knee disability.  

It appears from the July 2005 statement of the case that the 
RO reopened the veteran's claim and then denied the issue on 
the merits.  Even though the RO reopened the claim, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The Board finds that the additional evidence submitted since 
the November 1962 decision is new and material.  The medical 
evidence is not redundant of evidence already in the record 
at the time of the last final decision.  Further, the 
evidence is material because it relates to the unestablished 
facts of whether the veteran currently has a right knee 
disability, and whether such disability is related to 
service, which is necessary to substantiate the veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for right knee disability 
is reopened.  38 U.S.C.A. § 5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

The claim for entitlement to service connection for right 
knee disability (also claimed as arthritis and right leg pain 
and weakness) has been reopened.  The appeal is granted to 
that extent, subject to the directions set forth in the 
remand section of this decision.


REMAND

The veteran is seeking entitlement to service connection for 
right knee disability, including arthritis and right leg pain 
and weakness.  The veteran asserts that his current right 
knee disability is directly due to an injury he suffered 
while in service.  He also claims that a preexisting right 
leg disability was aggravated by service.  The veteran's 
service medical records document complaints of right knee 
pain as well a contusion to the right knee when the veteran 
fell.  Moreover, an August 2006 private medical opinion 
related the veteran's current right knee disability to 
service.  

A July 1952 letter from a private doctor, prior to service, 
indicated that the veteran suffered from swelling and pain in 
the legs.  Nevertheless, the veteran's entrance examinations 
in November 1952 and December 1952 showed that his lower 
extremities were evaluated as clinically normal, with the 
exception of pes planus, and thus, the veteran is presumed to 
have been in sound condition with respect to any right knee 
and leg disabilities upon entrance into service.  See 
38 U.S.C.A. § 1111.  A veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005).  
Independent medical evidence is needed to support a finding 
that the preexisting disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

Under the circumstances, the Board believes that a VA 
examination with etiology opinion is necessary to comply with 
38 C.F.R. § 3.159(c)(4) (2006).  The opinion should determine 
whether the veteran has a right knee or leg disability or 
disease that is either directly related to service or existed 
prior to service and was aggravated during service. 

Lastly, the veteran indicated that he has continued to 
receive treatment at the VA Medical Center (VAMC) in Loma 
Linda.  The last VA treatment record in the claims file is 
dated July 2005.  Further, the veteran indicated that he had 
received treatment at Loma Linda VAMC since 1996.  However, 
it appears that records have only been requested since 
January 1997.   Thus, any treatment records since July 2005 
and prior to January 1997 should be obtained to fully meet 
the requirements of 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken 
to obtain copies of all VA medical 
records from the Loma Linda VAMC since 
July 2005 and prior to January 1997.  
If these records are not available, it 
should be clearly stated in the claims 
file.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature, extent and etiology of any 
current right knee and/or leg 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should report all current right 
knee and leg diagnoses.  The examiner 
should report the etiology for all 
current right knee and leg diagnoses.  

The examiner should offer an opinion as 
to whether any current chronic right knee 
or leg disability was manifested during 
service, to include any injury during 
service.  The examiner should also offer 
an opinion as to whether a right leg 
disability preexisted service and, if so, 
whether there was any increase in 
severity during service beyond the 
natural progression of the disorder. 

3.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


